DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Claims 2, 4, 6, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking
claim. Applicant timely traversed the restriction (election) requirement in the filed on 03/25/2021.  
Applicant's election with traverse of Group 1, claims 1, 3, 5, and Species A Figures 1, 2A, 2B, 2C & 2D. in the reply is acknowledged. The traversal is on the ground(s) that the there is no serious burden on the Examiner.  Examiner respectfully disagrees with Applicant because: the 371 restrictions are not concerned with burden on the examiner, but, rather whether there is unity of invention. 
This is not found persuasive because the claims still lack unity of invention since the “method for manufacturing a different material joined member comprising: piercing  a light alloy material having a solid resin layer by using a shaft portion of a steel rivet, a head portion, and the shaft portion, cause a shaft portion distal end of the rivet to protrude from the solid resin layer; steel material on a surface of the light alloy material from which the shaft portion distal end of the rivet protrudes, with the solid resin layer  between the steel material and the light alloy material from; and welding the shaft portion of the rivet to the steel material,” is known (see rejection below) and therefore there still lacks unity of invention due to the groups of claims lacking a common special technical feature.  

Examples Concerning Unity of Invention 
10.20 The application of the principles of unity of invention is illustrated by the following examples for guidance in particular cases. 
Claims in Different Categories 
10.21 Example 1 
Claim 1: A method of manufacturing chemical substance X. 
Claim 2: Substance X. 
Claim 3: The (method of) use of substance X as an insecticide. 
Unity exists between claims 1, 2 and 3 (above). The special technical feature common to all the claims is substance X. However, if substance X is known in the art, unity would be lacking because there would not be a special technical feature common to all the claims.   
The requirement is still deemed proper and is therefore made FINAL.
The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2015/0217395 Spinella et al. (‘Spinella hereafter), 
U.S. 2009/0294410 Iwase et al. (‘Iwase hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 
Claim status:
Claims 1 - 13 are currently being examined. 
Claims 2, 4, 6  - 13 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0217395 Spinella et al. (‘Spinella hereafter), and in view of U.S. 2009/0294410 Iwase et al. (‘Iwase hereafter).

Regarding Claim[s] 1, ‘Spinella discloses all the claim limitations including: A method for manufacturing a different material joined member  (‘Spinella, Abst), 
		the method comprising: 
		piercing a light alloy material (‘Spinella, Para 0003, Fig 11, #11A1, & #11A2 (aluminum or magnesium)) having a solid resin layer on at least one surface (‘Spinella, Para 0104, teaches a pretreated or paint/ primer between layers #11 (aluminum) & #13 (Steel) as a coating), 
Except ‘Spinella is silent regarding a resin coated.
		However, ‘Iwase, Para 0067 teaches an alloy sheet coated with an organic resin film such as a paint.
	Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Spinella with a resin that is a paint as taught by ‘Iwase  in order to provide a corrosive resistant layer (‘Iwase, Para 0067).
		by using a shaft portion of a steel rivet including a head portion and the shaft portion to cause a shaft portion distal end of the rivet to protrude from the solid resin layer (‘Spinella, Para 0103, self piercing fastener #10b, Fig 58); 
		laying a steel material on a surface of the light alloy material (‘Spinella, Para 0003, Fig 11, #11A1, & #11A2 (aluminum or magnesium)) from which the shaft portion distal end of the rivet protrudes (‘Spinella, Fig 11) with the solid resin layer  between the steel material and the light alloy material (‘Spinella, Para 0104) from; and 
		welding the shaft portion of the rivet to the steel material (‘Spinella, Para 0004 - 0005). 

Regarding Claim[s] 3, ‘Spinella & ‘Iwase discloses all the claim limitations including: rivet and the light alloy material are clinched to each other before the welding  (‘Iwase, Para 0015, clinching dissimilar material joining rivet). 

Regarding Claim[s] 5, ‘Spinella & ‘Iwase discloses all the claim limitations including: rivet and the light alloy material are clinched by plastic flow of the light alloy material (‘Iwase, Para 0015, flow plastically). 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/01/2021